UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7833


LUKE AMMON PREACHER,

                Petitioner - Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General; LORETTA LYNCH, Attorney
General,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-hc-02073-BO)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luke Ammon Preacher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luke Ammon Preacher appeals from the district court’s order

denying his petition for a writ of mandamus in which he challenged

his civil commitment.         We have reviewed the record and find no

reversible error.      Accordingly, we grant leave to proceed in forma

pauperis and affirm for the reasons stated by the district court.

Preacher v. Holder, No. 5:15-hc-02073-BO (E.D.N.C. Nov. 3, 2015).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     2